
	
		I
		111th CONGRESS
		1st Session
		H. R. 2544
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Select Committee on Intelligence (Permanent
			 Select)
		
		A BILL
		To require the intelligence community to use only methods
		  of interrogation authorized by the United States Army Field Manual on Human
		  Intelligence Collector Operations.
	
	
		1.Short titleThis Act may be cited as the Legal
			 Interrogation Procedures Act.
		2.Limitation on use
			 of interrogation techniques by the intelligence community
			(a)LimitationTitle XI of the National Security Act of
			 1947 (50 U.S.C. 442 et seq.) is amended by adding at the end the following new
			 section:
				
					1103.Limitation on use of interrogation techniques by the
		  intelligence communityNo person in the custody or under the
				effective control of an element of the intelligence community, or a contractor
				or subcontractor of such element, regardless of nationality or physical
				location, shall be subject to any treatment or technique of interrogation not
				authorized by the United States Army Field Manual on Human Intelligence
				Collector
				Operations.
					.
			(b)Clerical
			 amendmentThe table of
			 contents in the first section of such Act (50 U.S.C. 401 note) is amended by
			 adding at the end the following new item:
				
					
						Sec. 1103. Limitation on use of
				interrogation techniques by the intelligence
				community.
					
					.
			
